11-3075-ag
Jalloh v. Holder
                                                                                BIA
                                                                        A095 850 735
                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT

                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of
New York, on the 8th day of May, two thousand twelve.

PRESENT:
         ROBERT D. SACK,
         RICHARD C. WESLEY,
         GERARD E. LYNCH,
              Circuit Judges.
_____________________________________

MOHAMED KARIM JALLOH,
         Petitioner,

                   v.                                   11-3075-ag
                                                        NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
         Respondent.
_____________________________________

FOR PETITIONER:                Parker Waggaman, Woodside, New York.

FOR RESPONDENT:                Tony West, Assistant Attorney
                               General; Blair O’Connor, Assistant
                               Director; R. Alexander Goring, Trial
                               Attorney, Office of Immigration
                               Litigation, United States Department
                               of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED that the petition for

review is DENIED.

    Mohamed Karim Jalloh, a native and citizen of Sierra

Leone, seeks review of a June 30, 2011, decision of the BIA

denying his motion to reissue.     In re Mohamed Karim Jalloh,

No. A095 850 735 (B.I.A. June 30, 2011).     We assume the

parties’ familiarity with the underlying facts and

procedural history of this case.

    We treat motions to reissue as motions to reopen,

reviewing the agency’s denial of such motions for abuse of

discretion, and the agency’s findings of fact under the

substantial evidence standard.     See Ping Chen v. U.S. Att’y

Gen., 502 F.3d 73, 75 (2d Cir. 2007).    In this case, the BIA

did not abuse its discretion in denying Jalloh’s motion to

reissue its June 25, 2010, decision.

    Aliens seeking to reopen proceedings may file a motion

to reopen no later than 90 days after the date on which the

final administrative decision was entered.     8 U.S.C.

§ 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).     However, the

90-day filing deadline for motions to reissue does “not

begin to run until the BIA has complied with its regulations

                             2
requiring service of the BIA’s decision on the petitioner.”

Ping Chen, 502 F.3d at 75.    The agency’s regulations require

the BIA to serve its orders by “physically presenting or

mailing [the] document to the appropriate party.”       8 C.F.R.

§ 1003.13.    “Once the BIA has performed its duty of serving

the order, the time for appeal and motions to reopen begins

to run, even if the order miscarries in the mail or the

alien does not receive it for some other reason that is not

the BIA’s fault.”    Ping Chen, 502 F.3d at 76-77.

    In his motion, Jalloh admitted that the BIA properly

served both him and his attorney with its decision on June

25, 2010.    Thus, the 90-day deadline for filing his motion

to reissue that decision began on that date, and the BIA did

not abuse its discretion in finding his December 6, 2010,

motion untimely.    See 8 U.S.C. § 1229a(c)(7)(C)(i); see also

Ping Chen, 502 F.3d at 76-77.       Moreover, Jalloh’s argument

that the BIA erred in denying his motion because he was out

of reach traveling for work at the time the BIA issued and

served its decision is unavailing as it does not demonstrate

that the BIA was at fault for the delay in his receipt of

its decision.    See Ping Chen, 502 F.3d at 76-77.

Accordingly, the BIA did not abuse its discretion in denying

Jalloh’s untimely motion to reissue.       Id.

                                3
    For the foregoing reasons, the petition for review is

DENIED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                            4